Citation Nr: 1456874	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  07-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, to include as secondary to a service connected jaw condition.

2.  Entitlement to an increased rating for bilateral temporomandibular joint disease (TMJ), evaluated as 30 percent disabling effective May 1, 2013, and 10 percent disabling from August 14, 2013.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), dated in September 2006 and January 2014.  

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  As that VLJ is no longer at the Board, the Veteran was afforded another hearing conducted by the undersigned Veterans Law Judge in June 2014.  Transcripts of the hearings have been associated with the claims file.

The Veteran's claim of entitlement to service connection for a cervical spine condition as secondary to service connected residuals of jaw surgery was denied in a June 2006 rating decision.  The Veteran appealed to the Board.  In January 2010, the Board remanded this issue to for additional development.  In August 2011, the Board issued a decision, which in pertinent part, denied the claim for service connection for a cervical spine condition, to include as secondary to a service connected jaw condition.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) with regard to the instant claim and two of the other three claims that were denied.  In December 2012, the Court issued a memorandum decision noting that the unappealed claim was abandoned, vacating the Board decision as to the instant claim, remanding the matter to the Board, and affirming the Board decision as to the other two claims for service connection that had been appealed.  The Board remanded the cervical spine claim for additional development in July 2013.  It has now been returned to the Board for additional review.

The claims for entitlement to higher ratings for bilateral TMJ and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative medical evidence of record shows that the Veteran's current cervical spine condition is not related to his active military service or secondary to, or otherwise aggravated by, his service-connected residuals of an in-service jaw surgery.


CONCLUSION OF LAW

A cervical spine condition is not due to or aggravated by service-connected residuals of a jaw surgery, nor was it incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  VCAA notice was provided in a March 2005 letter and March 2006 letter.  

The Veteran was afforded hearings before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs identified the issue and the Veteran testified as to in-service events, treatment history, and symptomatology for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  The hearings focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that  all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records and available private and VA treatment records have been obtained.  The Veteran was afforded VA examinations relevant to his claims.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);  see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his cervical spine disorder developed secondary to the residuals of an in-service jaw surgery, to include bilateral TMJ. 

As an initial matter, the record reflects that the Veteran has been diagnosed with  a cervical spine disability.  In this regard, on VA orthopedic examination in March 2010 the examiner diagnosed degenerative changes of the cervical spine.  Thereafter, a VA examiner in May 2014 found x-ray evidence of degenerative changes throughout the cervical spine with degenerative disc disease.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.

Having determined that the Veteran has currently been diagnosed with a cervical spine disability, the remaining question before the Board is whether such disability is related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The service treatment records reflect that in August 1964 the Veteran underwent an excision of mandibular myxoma with removal of teeth number 29, 30, 31, and 32.  The service treatment records contain no complaints, history or findings consistent with a chronic neck disability, and on separation from service in September 1965 the Veteran's spine was clinically evaluated as normal and no residuals of the August 1964 surgery were noted.  

A private chiropractic report in December 2004 noted treatment for a cervical spine disorder as early as 1986.  Subsequent VA and private treatment records show ongoing treatment for a cervical spine disability.  X-rays after 2010 revealed degenerative changes of the cervical spine with degenerative disc disease.  

Upon review of the record, the Board notes that the Veteran was not shown to     have arthritis of the cervical spine in service or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.

On the question of a link between the claimed cervical spine disability and the service-connected residuals of an in-service jaw surgery, there is evidence both for and against the claim.  

In a private treatment record dated in May 2004, the Veteran's treating chiropractor, G.H.T., reported that he treated the Veteran from 1986-1999, and that the Veteran's jaw surgery caused "secondary problems in the cervical spine."  In this regard, the opinion provided by G.H.T. is presented without any further analysis or opinion. 

Similarly, in May 2013, D.H., also a private chiropractor, completed a VA TMJ questionnaire.  He reported having treated the Veteran since 2009 after a tumor was taken out the Veteran's jaw.  D.H. noted diagnoses of TMJ, cervical subluxation and cervicalgia.  He determined that the Veteran suffered from headaches and neck pain secondary to TMJ.  In a subsequent statement in February 2014, D.H. reported that the Veteran's TMJ disease was progressively worsening thereby causing increased pain, biting of his mouth and restriction of motion.  D.H. stated that the Veteran's cervical problem was secondary to the TMJ surgery.  

Although the statements provided by G.H.T. and D.H. were made by health-care professionals, the statements are nevertheless conclusory and without sufficient rationale to explain the basis for the conclusions.  As such, the Board affords the opinions less probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  

Similarly, in a private treatment record in 2007, T.J.C., the Veteran's treating chiropractor, determined that the Veteran's "surgery on his right mandible in 1964 happens to be a major concerning factor to his neck pain and cervical spine dysfunction."  T.J.C. also included a medical treatise reference that detailed how the jaw muscles interact with the cervical spine.  T.J.C. proposed that the relationship between the TMJ and the cervical spine appeared to be through the stomatognathic system, which consists of the mouth, jaws, and closely associated structures.  The Board notes that the explanation does not fully address how the Veteran's residuals of a jaw surgery resulted in cervical spine arthritis.   

The Board also notes that the medical treatise evidence submitted by T.J.C. in support of his findings, is too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise does not provide statements relevant to the facts of the Veteran's specific case.  In fact, although the treatise shows some evidence of a relationship between the cervical spine and the jaw muscles, the treatise does not endorse any conclusion that surgeries or disorders similar to the Veteran's cause degenerative changes in the cervical spine.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's service-connected residuals of a jaw surgery and any current cervical spine disorders.  

The evidence against the claim consists of the reports of VA examinations, which acknowledge the Veteran's August 1964 jaw surgery and current residuals, but did not associate the cervical spine disability with the service connected residuals of an in-service jaw surgery, to include bilateral TMJ.

In June 2006 the Veteran was examined by a VA examiner who concluded that there was no link between the Veteran's cervical spine condition and the TMJ condition.  The examiner noted the nature of the Veteran's current residuals of his surgery, and determined that there was no medical basis for a finding of a cervical spine disorder due to the Veteran's service connected jaw surgery residuals.  Further, the examiner noted that it was relatively common for even people with normal dentition to chew on one side only as a matter of habit.  The examiner, a doctor in dental surgery (DDS), reported that his opinion was based on his medical expertise and over 20 years of experience in dentistry in which he had learned of no mechanism by which abnormality of motion in a TMJ could adversely affect the cervical spine.  

To resolve the contradictory private and VA opinions, the Veteran was provided with a VA examination in March 2010 by a DDS.  The examiner concluded that it was less likely that any cervical spine disorder was due to the Veteran's residuals of an in-service jaw surgery.  In this regard, the examiner noted that there was no medical literature which endorsed any such type of connection (the Board again notes that the treatise supported by T.J.C. also does not mention any relationship between cervical spine degenerative changes and jaw surgeries).  Further, the examiner noted the nature of this type of surgery and the unlikelihood of a development of a secondary cervical spine condition.  Additionally, the March  2010 examiner explicitly indicated that the Veteran's cervical spine disorder was directly due to degenerative aging processes.  

Because the March 2010 examiner did not address the question of aggravation, the Veteran was afforded a VA cervical spine disorders examination in May 2014.  He complained of continual dull aching pain in the neck with frequent headaches in the sub occipital area.  The Veteran endorsed frequent dislocations of his TMJ reduced with chiropractic treatment.  The Veteran asserted that he had always felt that his jaw issues were related to his neck condition since the neck symptoms coincided with the surgery to remove a mandibular myxomoa in 1964.  The examiner, a physician, noted a history of degenerative arthritis of the spine diagnosed in      2010.  On examination, no neurologic abnormality was found.  X-rays revealed degenerative changes throughout the cervical spine with degenerative disc disease greatest at C5-6.  There was accentuation of normal cervical lordosis with no acute bony abnormality visualized.  The examiner determined that the changes had progressed slightly since the most recent VA examination in 2010.

Following a review of the claims file, interview of the Veteran, and an examination, the examiner opined that the cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that while the Veteran's TMJ disorder had been related to his in-service jaw surgery for myxoma in 1964, there was no history of in-service cervical injury.  In this regard, while the Veteran reportedly felt his neck issues began at the time of the jaw surgery, no cervical spine condition was noted in service or for more than 20 following service discharge.  There was no history of other cervical spine injury in service to connect with his present condition.  The examiner determined, based on his medical expertise and 40 years of experience, as well as the negative dental opinion in 2006, that there was no correlation between the Veteran's TMJ condition and his cervical spine condition.  The examiner concluded that the claimed etiological relationship between the Veteran's cervical spine disability and residuals of a jaw surgery with TMJ, simply did not make anatomic sense.  

The examiner further opined that the cervical spine condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that since there was no etiological relation between the cervical spine condition and TMJ, he was unable to state that the cervical spine condition was aggravated by the Veterans jaw condition beyond what would have been a natural progression.

The Board assigns greatest weight to the opinion of the 2014 VA examiner.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  Moreover, the opinion is consistent with those provided by the dental specialist examiners.  Conversely, the opinions by chiropractors, who have less training and education in medical matters, provided insufficient rationale and are entitled to less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

While the Veteran believes that his current cervical spine disability developed secondary to the residuals of an in-service jaw surgery, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical spine disorders requires medical testing and expertise to determine.  The Board finds the opinions of the  VA examiners to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right foot disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to       the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current cervical spine disability are not competent medical evidence.

Based on the foregoing, the Board concludes that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's cervical spine disability arose in service or is etiologically related to service.  Moreover, arthritis in the cervical spine was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Finally, the most probative evidence of record fails to show that the Veteran's cervical spine disability was caused by or aggravated by the service connected residuals of an in-service jaw surgery with TMJ.  Accordingly, service connection for a cervical spine disability is denied. 

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine condition, to include as secondary to a service connected jaw condition, is denied.  


REMAND

The AOJ issued a decision in January 2014, which in pertinent part granted a 30 percent rating for bilateral TMJ effective May 1, 2013, and an evaluation of 10 percent effective from August 14, 2013.  The January 2014 decision also denied a compensable rating for the Veteran's bilateral hearing loss.  The record reflects that the Veteran filed a timely notice of disagreement to that rating decision in May 2014.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued as it relates to the claims for higher ratings for bilateral TMJ and bilateral hearing loss.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the claims for higher ratings for bilateral TMJ and bilateral hearing loss, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


